Citation Nr: 1212909	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in June 2009.  The decision also included a denial of service connection for hearing loss, and a grant of service connection for tinnitus.  In February 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the part of the Board's decision that denied service connection for skin cancer.  The Board remanded the claim in February 2011 for additional development.  

The Veteran presented testimony at a hearing before the Board at the RO in April 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a Joint Motion for Remand, the appellant and the Secretary of Veterans Affairs pointed out that the Board conceded that the Veteran has a current skin disability, a history of cancer, and that he is presumed to have been exposed to Agent Orange while in Vietnam.  The Joint Motion provided that the Veteran was entitled to a VA examination.  

While the Veteran was afforded a VA examination in March 2011, the representative argues that a rationale was not provided to support the opinion regarding a link between the Veteran's skin disability and presumed exposure to Agent Orange.  After reviewing the opinion, but Board must agree.  A simple statement of opinion without any supporting rationale would most likely not withstand judicial review.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA skin examination by an appropriate medical doctor for the purpose of determining the etiology of the Veteran's current skin disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's skin cancer began during, is causally linked to, or is aggravated by any incident of service, to specifically include his presumed exposure to Agent Orange. 

The examiner is also requested to provide a detailed rationale, with discussion as appropriate of medical studies, literature, etc. regarding a relationship, if any, between the Veteran's skin cancer and exposure to Agent Orange. 
 
2.  In the interests of avoiding further remand, the RO should review the opinion to ensure that it is responsive to the above-posed question and is supported by a detailed rationale. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


